           Case 2:18-cr-00049-cr Document 80 Filed 12/19/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )       Docket No. 2:18-cr-49
                                                     )
ANGELO PETER EFTHIMIATOS,                            )
                                                     )
                              Defendant.             )

                    UNOPPOSED MOTION TO CONTINUE SENTENCING

       Angelo Efthimiatos, by and through counsel, Craig S. Nolan, Esq., moves to continue the

December 20, 2018 sentencing to on or about February 12, 2019. Undersigned counsel has

conferred with Assistant United States Attorney Eugenia Cowles, who indicated that the

government does not oppose this Motion.

       Mr. Efthimiatos appreciates the Court’s willingness to sentence him on an expedited

basis. Unfortunately, pronouncing sentence prior to resolution of post-trial motions could

potentially be construed as a waiver of some grounds for appeal. Post-trial motions are due by

January 7, 2018. Mr. Efthimiatos desires to preserve all grounds for appeal.

       Additionally, although the defense and the government originally estimated a Sentencing

Guidelines range of 2-8 months—an estimate shared with the Court and considered by the Court

in setting the December 20, 2018 sentencing date—an analysis by the United States Probation

Office last week produced a range of 10-16 months. Discussion of the USPO analysis between

the government and the defense reveals that the government agrees with the analysis while the

defense believes the original estimate of 2-8 months is correct.
           Case 2:18-cr-00049-cr Document 80 Filed 12/19/18 Page 2 of 3



       As a result of the guidelines dispute, Mr. Efthimiatos seeks to immediately resolve the

alleged violations of supervised release filed in the Southern District of Iowa while post-trial

motions are resolved and sentencing memoranda are filed in this District. In connection with this

Motion, Mr. Efthimiatos is filing a motion to reconsider detention in the instant prosecution so

that he may appear in the Southern District of Iowa. At the December 20, 2018 initial

appearance on supervised release violation petition, Mr. Efthimiatos will request release and a

report date in early to mid-January 2019 for a final hearing in the Southern District of Iowa.

       Undersigned counsel has conferred with Assistant United States Attorney Eugenia

Cowles, who indicated that the government does not oppose release in the instant action or

transfer to the Southern District of Iowa as long as Mr. Efthimiatos is detained and removed to

the Southern District of Iowa matter.

       Wherefore, Mr. Efthimiatos respectfully requests that the Court continue the sentencing

hearing in this matter to on or about February 12, 2019.

       Dated at Burlington, Vermont, this 19th day of December, 2018.

                                              ANGELO PETER EFTHIMIATOS


                                        By:   /s/ Craig S. Nolan
                                              Craig S. Nolan, Esq.
                                              SHEEHEY FURLONG & BEHM P.C.
                                              30 Main Street, 6th Floor
                                              P.O. Box 66
                                              Burlington, VT 05402-0066
                                              (802) 864-9891
                                              cnolan@sheeheyvt.com




                                                 2
           Case 2:18-cr-00049-cr Document 80 Filed 12/19/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Craig S. Nolan, counsel for Angelo Peter Efthimiatos, do hereby certify that on

December 19, 2018, I electronically filed with the Clerk of Court the following document:

                 UNOPPOSED MOTION TO CONTINUE SENTENCING

using the CM/ECF system. The CM/ECF system will provide service of such filing via Notice

of Electronic Filing (NEF) to the following NEF parties:

       AUSA Eugenia A. Cowles, Esq.
       AUSA Nicole P. Cate, Esq.
       U.S. Attorney’s Office
       11 Elmwood Avenue
       P.O. Box 570
       Burlington, VT 05403
       eugenia.cowles@usdoj.gov
       nicole.cate@usdoj.gov

       Dated at Burlington, Vermont this 19th day of December, 2018.



                                     By:    /s/ Craig S. Nolan
                                            Craig S. Nolan, Esq.
                                            SHEEHEY FURLONG & BEHM P.C.
                                            30 Main Street, 6th Floor
                                            P.O. Box 66
                                            Burlington, VT 05402-0066
                                            (802) 864-9891
                                            cnolan@sheeheyvt.com




                                               3
